United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, TALLEYVILLE
BRANCH, Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2161
Issued: March 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated April 3, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award determination in this case.
ISSUE
The issue is whether appellant has more than 26 percent left lower extremity impairment,
and 18 percent right lower extremity impairment for which he has received schedule awards.
FACTUAL HISTORY
On July 1, 2002 appellant, then a 31-year-old letter carrier, sustained injury to his right
knee when he slipped and fell while exiting his postal vehicle that day. On August 30, 2002 the
claim was accepted for anterior cruciate ligament (ACL) tear, bone bruises and posterior
meniscal tear with multiple stress fractures in the posterior tibial plateau of the right knee and
torn medial meniscus and bone bruising of the left knee. Appellant came under the care of
Dr. William A. Newcomb, a Board-certified orthopedic surgeon, who performed a left knee

partial medial meniscectomy on September 9, 2002. A right knee arthroscopic meniscectomy
and ACL reconstruction and graft was performed on October 16, 2002. Dr. Newcomb provided
restrictions to appellant’s physical activity and he returned to limited duty on
November 27, 2002.
On June 25, 2003 the Office referred appellant to Dr. Robert Draper, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In reports dated July 28, 2003, Dr. Draper
agreed with the physical restrictions set by Dr. Newcomb.
On August 16, 2004 appellant filed a schedule award claim. In a May 13, 2004 report,
Dr. Nicholas Diamond, an osteopath, provided examination findings and provided an impairment
rating. He noted appellant’s complaints of daily bilateral knee pain and stiffness and that he had
to ice his left knee daily. Dr. Diamond diagnosed status post left knee arthroscopic medial
meniscectomy, post-traumatic right knee ACL tear and multiple tibial plateau stress fractures,
and posterior horn medial meniscus tear, status post ACL reconstruction with allograft right
knee, and chronic post-traumatic right and left knee refractory tenosynovitis with degenerative
malalignment. He stated that in accordance with the American Medical Association, Guides to
the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),1 under Table 16-8, a
motor strength of 4/5 of the quadriceps, knee extensors, equaled 12 percent impairment
bilaterally, and a motor strength of 4/5 of the quadriceps, ankle plantar flexion, equaled 17
percent bilateral impairment, which when combined equaled a 27 percent impairment.
Dr. Diamond then added 3 percent impairment for pain under Figure 18-1 to reach 30 percent
impairment for each lower extremity. By report dated September 22, 2004, Dr. Newcomb
advised that he concurred with Dr. Diamond’s conclusions.
In a September 30, 2004 report, an Office medical adviser advised that, based on the fifth
edition of the A.M.A., Guides, under Table 17-33, a medial meniscectomy equaled two percent
impairment. He stated that appellant was entitled to an additional 2 percent for pain under
Figure 18-1, for a total 4 percent impairment of the left lower extremity, and under Table 17-33,
for a moderate ACL laxity, appellant was entitled to 17 percent right lower extremity
impairment.2
By decision dated May 10, 2005, appellant was granted a schedule award for an
additional 4 percent right lower extremity impairment and an additional 17 percent left lower
extremity impairment.
On May 13, 2005 appellant, through his attorney, requested a hearing. In a
November 23, 2005 decision, an Office hearing representative determined that a conflict in
medical evidence was created between the opinion of Dr. Diamond and that of the Office
medical adviser. The case was remanded to the Office to obtain an impartial evaluation
regarding appellant’s lower extremity impairments.

1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

Dr. Diamond and the Office medical adviser also provided findings and conclusions regarding appellant’s left
upper extremity, not at issue in the instant case.

2

On February 21, 2006 the Office referred appellant to Dr. Charles A. Mauriello, a Boardcertified osteopath specializing in orthopedic surgery, for an impartial evaluation. In reports
dated April 2 and 3, 2006, Dr. Mauriello noted his review of the medical record. He advised that
appellant had returned to full duty in 2005. Dr. Mauriello reported appellant’s complaint of
constant bilateral knee pain with occasional swelling and buckling that occurred weekly, right
more than left. A July 28, 2005 x-ray demonstrated a two-millimeter narrowing of the left
medial compartment. Dr. Mauriello provided examination findings and diagnosed status post
tibial plateau fracture with healing, status post partial medial meniscectomy, status post right
ACL reconstruction and post-traumatic arthrosis of the right knee. Regarding the left knee, he
diagnosed status post partial arthroscopic meniscectomy and post-traumatic arthrosis.
Dr. Mauriello provided an impairment rating based on the fifth edition of the A.M.A., Guides,
stating that, under Table 17-31, appellant had 20 percent permanent impairment of the left lower
extremity due to two-millimeter narrowing of the medial compartment of his left knee, under
Table 17-31, 5 percent permanent impairment secondary to direct trauma to the patella with the
complaint of patellofemoral pain associated with crepitation, and under Table 17-33, 2 percent
permanent impairment secondary to a partial arthroscopic medial meniscectomy, for a combined
total of 26 percent impairment of the left lower extremity. Regarding the right lower extremity,
under Table 17-31 Dr. Mauriello found that 5 percent permanent impairment secondary to direct
knee trauma with patellofemoral pain associated with crepitation, and that, under Table 17-33, 7
percent impairment secondary to mild ACL laxity, 2 percent permanent impairment secondary to
arthroscopic meniscectomy, and 5 percent impairment secondary to a plateau fracture with no
angulation, which combined for 18 percent permanent impairment of the right lower extremity.
In a July 24, 2006 report, an Office medical adviser agreed with Dr. Mauriello’s
impairment rating.
By decision dated August 9, 2006, appellant was granted additional schedule award for 9
percent left lower extremity impairment and 14 percent right lower extremity impairment.
On August 14, 2006 appellant, through his attorney, requested a hearing that was held on
December 14, 2006. At the hearing, appellant testified regarding his physical limitations.
Counsel contended that the opinion of Dr. Diamond represented the weight of medical opinion.
In a January 11, 2007 letter, he argued that the Office medical adviser was not provided with an
accurate list of the accepted conditions. Therefore the Office medical adviser’s report was
insufficient to create a conflict in medical evidence. Counsel argued that Dr. Mauriello should
therefore be considered a second opinion physician rather than a referee examiner.
In an April 3, 2007 decision, an Office hearing representative affirmed the August 9,
2006 schedule award decision. He noted that the Office medical adviser noted all conditions and
referred to all conditions in his opinion.

3

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.5 Chapter 17 provides the framework
for assessing lower extremity impairments.6
Office procedures indicate that referral to an Office medical adviser is appropriate when a
detailed description of the impairment from the attending physician is obtained.7 For lower
extremity impairments due to meniscectomies or ligament injuries involving the knees, Table
17-1, of the A.M.A., Guides directs the clinician to utilize section 17.2j as the appropriate
method of impairment assessment. Section 17.2j of the A.M.A., Guides, entitled DiagnosisBased Estimates, provides that some impairment estimates are more appropriately rated on the
basis of a diagnosis than on the basis of findings on physical examination and instructs the
clinician to assess the impairment using the criteria in Table 17-33, entitled Impairment
Estimates for Certain Lower Extremity Impairments.8 When a diagnosis-based impairment
rating is applied, it is generally not appropriate to calculate additional impairment based on
anatomic or functional based methods (such as limitations of strength or range of motion).9
Section 18.3b of the fifth edition of the A.M.A., Guides provides that pain-related
impairment should not be used if the condition can be adequately rated under another section of
the A.M.A., Guides.10 Office procedures provide that, if the conventional impairment adequately
encompasses the burden produced by pain, the formal impairment rating is determined by the
appropriate section of the A.M.A., Guides. However, an impairment rating can, in some
situations, be increased by up to three percent if pain increases the burden of the employee’s
condition.11
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

A.M.A., Guides 523-64.

7

Thomas J. Fragale, 55 ECAB 619 (2004).

8

A.M.A., Guides 545; see James R. Hill, 57 ECAB ____ (Docket No. 05-1899, issued May 12, 2006).

9

A.M.A., Guides 545, section 17.2j; Derrick C. Miller, 54 ECAB 266 (2002).

10

A.M.A., Guides 569.

11

Richard B. Myles, 54 ECAB 379 (2003).

4

Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.13 Office procedures indicate that referral to an Office medical adviser is
appropriate when a detailed description of the impairment from a physician is obtained.14
ANALYSIS
The Board notes that Dr. Mauriello was properly selected as the referee physician. The
Office found a conflict in medical opinion arising between Dr. Diamond and the Office medical
adviser.15 The Board finds that appellant has no more than 26 percent left lower extremity
impairment and 18 percent right lower extremity impairment.
In accordance with section 17.2j of the A.M.A., Guides, Dr. Mauriello, the referee
examiner, properly assessed appellant’s knees on the basis of his prior bilateral knee surgeries in
accordance with Table 17-33.16 In accordance with Table 17-2, he found that the impairment
rating for arthritis, listed at Table 17-31,17 can be combined with diagnosis-based impairments.18
Regarding appellant’s left lower extremity, the physician properly found that, under
Table 17-31, appellant had a 20 percent permanent impairment of the left lower extremity due to
a two-millimeter narrowing of the medial compartment of his left knee.19 Under Table 17-31
Dr. Mauriello allowed five percent impairment for direct trauma to the patella with the complaint
of patellofemoral pain associated with crepitation without point space narrowing.20 Two percent
impairment was allowed for the partial arthroscopic medial meniscectomy under Table 17-33.21
Dr. Mauriello then properly combined appellant’s left lower extremity impairments under the

12

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

13

Manuel Gill, 52 ECAB 282 (2001).

14

See Thomas J. Fragale, supra note 7.

15

The record reflects that the Office medical adviser’s opinion was based on an accurate history of the medical
condition accepted in this claim
16

A.M.A., Guides 546.

17

Id. at 544.

18

Id. at 526.

19

Id. at 544.

20

Id. at Table 17-31 rates arthritis to the patella-femoral joint, noting a maximum of five percent impairment for
patella-femoral pain and crepitation, without joint space narrowing, in an individual with a history of direct trauma.
21

Id. at 546.

5

Combined Value Charts of the A.M.A., Guides, to find a total of 26 percent impairment of the
left lower extremity.22
Regarding the right lower extremity, Dr. Mauriello utilized Table 17-31 to rate five
percent impairment to the patellofemoral joint for direct knee trauma with pain associated with
crepitation and no joint space narrowing.23 Under Table 17-33, seven percent impairment is
allowed for mild ACL laxity, two percent impairment for a partial meniscectomy and five
percent impairment for a plateau fracture with no angulation.24 Dr. Mauriello then properly
combined appellant’s right lower extremity impairments to find a total 18 percent permanent
impairment of the right lower extremity.
Dr. Diamond found additional impairment ratings for strength deficits of the quadriceps
and ankle plantar flexion in both lower extremities. Section 17.2e of the A.M.A., Guides
provides that to be valid, if strength testing is made by one examiner, the measurements should
be consistent on different occasions, and Table 17-7 describes the criteria on which estimates and
grades for lower extremity strength are based, with Table 17-8 listing the actual ratings for lower
extremities.25 While Dr. Diamond generally referenced Table 17-8, he did not provide any
explanation using the criteria found in Table 17-7 or other account as to how he arrived at the
impairment ratings for muscle weakness. His report is, therefore, insufficient to establish that
appellant is entitled to an increased schedule award for either lower extremity based on muscle
weakness.26 Moreover, under Table 17-2, muscle strength cannot be combined with a diagnosisbased estimate.27 Under Figure 18-1, Dr. Diamond also rated three percent impairment to each
lower extremity due to pain. Examiners should not use Chapter 18 to rate pain-related
impairments for any condition that can be adequately rated on the basis of the body and organ
impairment systems given in others chapters of the A.M.A., Guides.28 In this case, appellant had
previously received two percent impairment for left lower extremity pain in the schedule award
granted on May 10, 2005. Dr. Mauriello considered appellant’s pain complaints under Table
17-31 and rated five percent impairment to each lower extremity based on patellofemoral pain
and crepitation without joint space narrowing.29 Since he provided examination findings and
rationale for his opinion regarding appellant’s lower extremity impairments, the Board finds that
it is entitled to special weight.30

22

Id. at 603-06.

23

Id. at 544, see supra note 19.

24

Id. at 546.

25

Id. at 531.

26

See Mary L. Henninger, 52 ECAB 408 (2001).

27

A.M.A., Guides 526.

28

P.C., 58 ECAB ____ (Docket No. 07-410, issued May 31, 2007).

29

A.M.A., Guides 544.

30

Supra note 12.

6

CONCLUSION
The Board finds that appellant has no more than 26 percent left lower extremity
impairment and 18 percent right lower extremity impairment, for which he has received schedule
awards.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2007 be affirmed.
Issued: March 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

